UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-6889



In Re: ROBERT WILLIAM PUCKETT,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                     (CR-98-12, CA-99-161-7-F)


Submitted:   September 25, 2001           Decided:   October 18, 2001


Before WIDENER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert William Puckett, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On May 29, 2001, Robert Puckett filed a petition for a writ of

mandamus requesting that this court direct the district court to

enter a ruling in his 28 U.S.C.A. § 2255 (West Supp. 2001), motion

filed on September 9, 1999.   The district court entered an order in

the § 2255 proceeding on August 28, 2001. Because the district

court has recently acted on Puckett’s petition, we find no unrea-

sonable delay. Thus, mandamus relief is not warranted. According-

ly, we deny the petition for a writ of mandamus.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                    PETITION DENIED




                                  2